DETAILED CORRESPONDENCE
Continued Examination Under 37 C.F.R. §1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 5/30/2022 has been entered.

Status of Claims
Claim(s) 1-6 is/are allowed in this office action.

Examiner’s Amendment
This application is in condition for allowance except for the presence of Claim(s) 7-20 is/are directed to inventions non-elected without traverse.  Accordingly, Claim(s) 7-20 have been cancelled.

Reason for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

Claim(s) 1-6 is/are allowable over the prior art of record.  The following are statements of the subject matter disclosed by the prior art references used in the prior office action:
US 20060229804 Al (“Schmidt”) discloses a transmitter at a lead vehicle transmits a first transmission signal toward a first beacon and a second beacon associated with a following vehicle. A data processor or estimator determines a first propagation time associated with the first transmission and the first beacon and a second propagation time associated with the first transmission and the second beacon. A vehicle controller controls a heading of the following vehicle to maintain a first distance substantially equal to a second distance (i.e., first propagation time substantially equal to a second propagation time) or a first distance that deviates from the second distance by a predetermined maximum amount.
US 20090157461 Al (“Wright”) teaches a vehicle deployment planning method and system are provided for planning a convoy that travels on at least one roadway using a convoy planning tool. The tool includes a computer processor, data storage, and machine language instructions that enable the tool to perform the following tasks. The tool finds one or more available vehicles for the convoy. The tool displays the one or more available vehicles in a vehicle corral. The user of the tool selects one or more vehicles from the vehicle corral. The user places the selected one or more vehicles in a position in the convoy. The tool displays the placed one or more vehicles in the convoy. The tool determines a convoy configuration is complete and then displays the complete convoy configuration.
US 20110270520 Al (“Kronenberg”) teaches methods for linking two or more vehicles to achieve reduced aerodynamic drag while the vehicles are travelling on the road are disclosed. The disclosed methods utilize a dynamic linking system that not only physically connects the vehicles but also allows the driver of the leading vehicle to monitor and control essential functions of the trailing vehicles. Preferably, the driving mechanisms of the trailing vehicles, such as throttles, brakes, and gears, are fully operational so as not to put excessive burden on the driving mechanisms of the leading vehicle.

“If the examiner believes that the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims, the examiner may set forth such reasoning.” See MPEP § 1302.14 I and CFR 1.104(e).  The following is the examiner’s statement(s) regarding this application’s reason(s) for allowance: 

Regarding Claim(s) 1-6, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
“the convoy-capable vehicle additionally has adjustable aerodynamic configurations optimized for the purpose of convoying, 
wherein the adjustable aerodynamic configurations include at least two different configurations, and 
wherein the at least two different configurations are based on whether the convoy-capable vehicle is a lead vehicle or a following vehicle”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax